Citation Nr: 1019389	
Decision Date: 05/25/10    Archive Date: 06/09/10

DOCKET NO.  03-12 229	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas



THE ISSUE

Entitlement to service connection for a bilateral shoulder 
disability.



REPRESENTATION

Appellant represented by:	Texas Veterans Commission



ATTORNEY FOR THE BOARD

A. Ishizawar, Associate Counsel




INTRODUCTION

The appellant is a Veteran who served on active duty from 
August 1968 to October 1991.  This matter is before the Board 
of Veterans' Appeals (Board) on appeal from a July 2002 
rating decision of the Waco, Texas Department of Veterans 
Affairs (VA) Regional Office (RO) that, in pertinent part, 
denied service connection for a bilateral shoulder rotator 
cuff tear with degenerative joint disease (DJD), and 
tendonitis.  The case was before the Board in January 2006, 
May 2008, and in August 2009, when it was remanded for 
additional development.


FINDING OF FACT

A chronic shoulder disability was not manifested in service; 
arthritis of either shoulder was not manifested in the first 
postservice year; and the Veteran's current bilateral 
shoulder disability is not shown to be related to his 
service, to include his complaints of left and right shoulder 
pain therein.


CONCLUSION OF LAW

Service connection for a bilateral shoulder disability is not 
warranted.  38 U.S.C.A. §§ 1110, 1112, 1131, 5107 (West 2002 
& Supp. 2009); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309 
(2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

A.	Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, in part, describes VA's duties to notify and assist 
claimants in substantiating a claim for VA benefits.  See 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  The VCAA 
applies to the instant claim.  Upon receipt of a complete or 
substantially complete application for benefits, VA is 
required to notify the claimant and his representative of any 
information, and any medical or lay evidence, not of record 
(1) that is necessary to substantiate the claim; (2) that VA 
will seek to provide; and (3) that the claimant is expected 
to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  VCAA notice 
requirements apply to all five elements of a service 
connection claim: 1) veteran status; 2) existence of a 
disability; 3) a connection between the Veteran's service and 
the disability; 4) degree of disability; and 5) effective 
date of the disability.  Dingess/Hartman v. Nicholson, 19 
Vet. App. 473, 484-86 (2006), aff'd, 483 F.3d 1311 (Fed. Cir. 
2007).  VCAA notice should be provided to a claimant before 
the initial unfavorable agency of original jurisdiction 
decision on a claim.  Mayfield v. Nicholson, 444 F.3d 1328 
(Fed. Cir. 2006).

The Veteran was advised of VA's duties to notify and assist 
in the development of his claim prior to its initial 
adjudication.  May 2002, October 2003, February 2006, May 
2008, July 2008, and September 2009 letters explained the 
evidence necessary to substantiate his claim, the evidence VA 
was responsible for providing, and the evidence he was 
responsible for providing.  The May 2008 letter also informed 
the appellant of disability rating and effective date 
criteria.  He has had ample opportunity to respond/supplement 
the record, and has not alleged that notice in this case was 
less than adequate.

The Veteran's service treatment records (STRs) are associated 
with his claims file, and pertinent postservice treatment 
records have been secured.  The RO arranged for VA 
examinations in April 2006, August 2008, and in October 2009 
with an addendum medical opinion in November 2009.  The 
Veteran has not identified any pertinent evidence that 
remains outstanding and in a March 2010 telephone call to VA, 
indicated he did not have any more information or evidence to 
submit to support his claim.  VA's duty to assist is met.  

B.	Factual Background

The Veteran's STRs show that in November 1976, he complained 
of chest and left shoulder pain.  He described it as a 
"cramp," indicated it was aggravated by breathing, and 
noted that the fingers in his left hand also felt numb.  On 
physical examination, there was no neck vein distention and 
his lungs were clear.  He was tender to palpation over the 
left pectoralis major, but had good range of motion in his 
left arm and shoulder.  A chest X-ray and EKG study were 
within normal limits.  Muscular chest wall pain was assessed.  
The Veteran returned the next day, complaining of the same 
pain as the day before.  It was noted that the pain had 
progressed to the left arm, especially on abduction and 
extension.  Muscular pain was assessed.  In April 1978, the 
Veteran complained of neck and shoulder pain.  It was noted 
that he had been lifting weights recently and now complained 
of cervical spine muscle pain with pain traveling into his 
right shoulder and causing right arm weakness; cervical spine 
muscle spasm was assessed.  

In August 1982, the Veteran complained of left shoulder pain 
secondary to weight lifting.  On physical examination, he had 
a tender left pectoral muscle with resistance to abduction of 
the left arm.  Myalgia (pain) was assessed.  In February 
1983, he complained of right upper chest pain for two months.  
It was noted that he had borderline hypertension and that he 
described having multiple episodes of tightness across his 
right upper chest and shoulder over the past two months.  The 
tightness was described as "a pulled tendon."  There were 
no associated symptoms such as shortness of breath, nausea, 
or diaphoresis, and it was noted that relief could be found 
if the Veteran changed his position.  Right upper chest pain 
was assessed, and it was explained that the problem appeared 
to be musculoskeletal rather than cardiac in nature since the 
pain occurred at rest and was relieved with positional 
changing.  In March 1983, the Veteran complained of left 
sided neck and shoulder pain.  He denied any injury, but 
indicated the pain increased with neck movement.  On physical 
examination, he had good ranges of motion in both his neck 
and shoulder with no palpable tenderness; probable muscular 
pain was assessed.  

Later STRs are silent for any further complaints, findings, 
treatment, or diagnosis related to either shoulder.  On 
September 1991 service separation report of medical history, 
the Veteran indicated that he had swollen and painful joints 
as well as bone/joint deformity.  The location of these 
painful, deformed joints was not specified.  He denied having 
(or having ever had) arthritis and a painful or "trick" 
shoulder or elbow.  
Private treatment records from Baylor Family Healthcare 
Center include the reports of an April 2001 MRI of the right 
shoulder and a December 2001 MRI of the cervical spine; both 
were done at the Dallas VA Medical Center.  The right 
shoulder MRI revealed impingement by acromioclavicular 
osteophytes.  The cervical spine MRI was conducted because of 
continued complaints of severe neck and shoulder pain; it 
revealed mild multilevel degenerative changes along the 
cervical spine.  The remaining treatment records from Baylor 
Family Healthcare Center relate to disabilities/conditions 
other of the shoulders.

October 2001 to December 2009 VA outpatient treatment records 
show that the Veteran's past medical history includes "pain 
in joint involving shoulder region."  In October 2001, the 
Veteran's left shoulder was X-rayed after he complained of 
left shoulder and neck pain; the X-rays showed 
acromioclavicular joint and rotator cuff DJD.  In January 
2003, the Veteran presented for refills of his pain 
medication.  It was noted that neurosurgery had been 
consulted for his cervical spine and left shoulder pain.  As 
the Veteran again refused to consult the pain clinic, no pain 
medications were given; it was recommended that he consult 
with neurosurgery again.  In April 2003, he complained of 
neck stiffness and bilateral shoulder pain radiating to his 
arm with occasional numbness.  He reported that his right 
shoulder pain began two years ago and, after compensating 
with his left shoulder, his left shoulder was now worse than 
the right.  Two weeks later, also in April 2003, he 
complained of pain in his right shoulder, arm, and neck.  He 
was provided exercise counseling.  In June 2003, the Veteran 
presented for a routine check-up.  It was noted that his past 
medical history included a bilateral shoulder impingement 
syndrome.  In July 2003, he was seen for follow-up for 
ongoing neck and right upper extremity pain.  He complained 
that he had experienced 7-10 days relief after a cervical 
epidural steroid injection in May 2003, but now the pain and 
right shoulder problem were more severe.  He reported he was 
unable to raise his arm above the shoulder level without 
severe pain.  Right shoulder pain secondary to DJD and 
tendinosis was assessed.  In January 2004, the Veteran was 
seen for ongoing neck and right upper quadrant pain.  On 
physical examination, he had a full range of motion in the 
neck with somewhat decreased ranges of shoulder motion.  As 
he was not interested in steroid injections, he was continued 
on his current regime of pain medication and physical 
therapy.
In a May 2002 letter, the Veteran's private physician, Dr. 
J.M.J., stated the Veteran suffered from cervical spondylosis 
with radicular pain bilaterally in the upper extremities as 
well as bilateral shoulder pain with rotator cuff 
tear/tendonitis.  Associated treatment records from December 
2001 to May 2002 show that in December 2001, the Veteran 
complained of left shoulder and arm pain with left arm 
weakness; left shoulder pain was assessed.  July 2006 to May 
2008 treatment records show that in July 2006, the Veteran 
complained of shoulder pain.

In a February 2003 letter, the Veteran's private physician, 
Dr. L.H., stated she had been treating the Veteran since 
March 2002 for severe right shoulder pain.  She noted an MRI 
at the VA showed impingement by acromioclavicular 
osteophytes.

July 2003 to April 2006 private treatment records from 
Pulmonary & Critical Care Consultants show that in February 
2004, it was noted the Veteran had arthritis in his neck and 
shoulders and could not lift weights.  In March 2004, he 
complained of difficulty sleeping because of the pain in his 
neck and arms.  It was noted that he had severe arthritis in 
his right shoulder and neck.  Neuro-muscular weakness was 
assessed.  In April 2006, it was noted that the Veteran had 
had rotator cuff repair.  

A May 2004 report from Prime Diagnostic Imaging shows that 
the Veteran underwent a cervical myelogram and myelographic 
CT.  He was noted to have had neck pain since January 1998 
along with shoulder and back pain.  Neck and bilateral arm 
symptomatology with pain and radiculopathy was diagnosed.  

January 2005 to May 2006 private treatment records from 
Metrocrest Orthopedics & Sports Medicine show that in March 
2005, the Veteran complained of neck and shoulder pain.  
Shoulder X-rays demonstrated evidence of subacromial spurring 
bilaterally with a decrease of subacromial space as well as 
acromioclavicular arthrosis.  Rotator cuff tendonitis was 
diagnosed.  MRIs of both shoulders revealed evidence of a 
rotator cuff tear in the right shoulder and tendinosis of the 
left shoulder without a full thickness tear.  In April 2005, 
the Veteran complained of bilateral shoulder pain, with the 
left side worse than the right.  He reported that he had 
experienced pain in his shoulders for the last couple of 
years, but denied any specific injury to the shoulders.  
Shoulder X-rays showed type II acromion with 
acromioclavicular drawer arthritis.  A previous MRI showed 
supraspinatus tears as well as biceps tendon tears and labral 
tears on both shoulders.  The diagnosis was bilateral rotator 
cuff tears.

In June 2005, the Veteran complained of increased discomfort 
particularly in his shoulders and lower back; low back pain, 
lumbar radiculopathy, and lumbar spondylosis were assessed.  
In July 2005, he complained of chronic left shoulder pain.  
It was noted that an MRI showed a small tear and that an 
arthrogram confirmed a full-thickness tear.  Surgical 
treatment was discussed as steroid injections had not proven 
responsive in the past.  In August 2005, the Veteran 
complained of posterior cervical pain with bilateral 
trapezius and left, greater than right, arm pain for the past 
two years.  Cervicalgia with radicular complaints was 
assessed; it was also noted that he had a history of 
bilateral rotator cuff tears.

On April 2006 VA examination, the Veteran complained of 
shoulder pain both in service and after service.  After a 
review of his postservice treatment records and a physical 
examination, chronic right shoulder pain due to impingement 
and recent surgery was diagnosed.  The examiner opined that 
it would be "speculation on [his] part" to relate his 
bilateral shoulder disability to his service, as he could not 
find any treatment records for shoulder problems in service.

On August 2008 VA examination, the following diagnoses were 
given: 1) right shoulder impingement that has resolved mostly 
after a right shoulder acromioplasty with acromioclavicular 
joint resection, and 2) left shoulder impingement that is 
ongoing.  The examiner stated he could not give an opinion as 
to whether the Veteran's current shoulder disabilities were 
related to the complaints or findings of shoulder pain noted 
in service without resorting to speculation; no explanation 
was offered for why this was so.

In a statement received in August 2008, RHD Medical Center 
(Dr. J.W.L.) indicated that they only kept records for seven 
years and did not have any records for the Veteran.  

On October 2009 VA examination, the Veteran complained of 
bilateral shoulder pain, left greater than right.  He 
reported injuring both his shoulders in service, but could 
not recall the specific injuries.  It was noted that he was 
status post right shoulder acromioplasty with distal clavicle 
resection and rotator cuff repair.  The following current 
disabilities were diagnosed: 1) left shoulder impingement 
syndrome with left long head biceps tendon rupture, 2) right 
shoulder acromioplasty with distal clavicle resection with 
recurrent impingement signs and symptoms, and 3) mild right 
glenohumeral DJD.  In a November 2009 addendum, the examiner 
indicated he reviewed the Veteran's claims file, to include 
the STRs, and opined that the Veteran's current shoulder 
disabilities were not related to his service.  He explained 
he could not find any STRs pertaining to any of the Veteran's 
current diagnosed shoulder conditions; therefore, in his 
opinion, it was more likely than not that the Veteran's 
shoulder conditions were related to chronic degenerative 
changes as a result of aging, musculoskeletal deconditioning 
and a genetic predisposition to developing these types of 
shoulder conditions.

C.	Legal Criteria and Analysis

Service connection may be granted for disability due to 
disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§ 3.303.  Service connection also may be granted for any 
disease initially diagnosed after discharge, when all the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. 
§ 3.303(d).  

In order to prevail on the issue of service connection, there 
must be medical evidence of a current disability; medical or, 
in certain circumstances, lay evidence of in-service 
incurrence or aggravation of a disease or injury; and medical 
evidence of a nexus between the claimed in-service disease or 
injury and the present disability.  See Hickson v. West, 12 
Vet. App. 247 (1999).  The determination as to whether these 
requirements are met is based on an analysis of all the 
evidence of record and an evaluation of its credibility and 
probative value.  Baldwin v. West, 13 Vet. App. 1 (1999); 
38 C.F.R. § 3.303(a).

For certain chronic diseases (including arthritis), service 
connection may be established on a presumptive basis if they 
are manifested to a compensable degree in a specified period 
of time postservice (one year for arthritis).  38 U.S.C.A. 
§§ 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.

A disability also may be service connected if the evidence of 
record shows that the Veteran currently has a disorder that 
was chronic in service or, if not chronic, that was seen in 
service with continuity of symptomatology demonstrated 
thereafter.  38 C.F.R. § 3.303(b).  A demonstration of 
continuity of symptomatology is an alternative method of 
demonstrating the second and/ or third elements discussed 
above.  See Savage v. Gober, 10 Vet. App. 488, 495-96 (1997).

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant. 
 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  When all of the 
evidence is assembled, VA is responsible for determining 
whether the evidence supports the claim or is in relative 
equipoise, with the veteran prevailing in either event, or 
whether a fair preponderance of the evidence is against the 
claim, in which case the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990). 

It is not in dispute that the Veteran now has a bilateral 
shoulder disability, diagnosed variously as bilateral rotator 
cuff tear/tendonitis, bilateral shoulder impingement 
syndrome, and DJD in the acromioclavicular joint and rotator 
cuff.  It is also not in dispute that he complained of left 
and right shoulder pain at various times in service.  What he 
must still show to establish service connection for his 
current bilateral shoulder disability is that it is related 
to his service, to include the left and right shoulder 
complaints noted therein.

Significantly, the Veteran was separated from service in 
October 1991, and his STRs after March 1983 (the date of the 
last clinical notation of shoulder pain in service) are 
silent for complaints, findings, or diagnoses pertaining to 
either shoulder.  Consequently, service connection for a 
shoulder disability on the basis that such disability became 
manifest in service and persisted is not warranted.  As there 
is no competent evidence that arthritis of either shoulder 
was manifested in the first postservice year, there is also 
no basis for considering (and applying) the 38 U.S.C.A. 
§ 1112 chronic disease presumptions (for arthritis).  

There is also no competent (medical) evidence in the record 
of a possible nexus between the Veteran's current bilateral 
shoulder disability and his service.  Postservice private 
treatment records only note the complaints of bilateral 
shoulder pain, the diagnoses of various shoulder conditions, 
and report treatment of such conditions; there is nothing in 
these records to suggest that the Veteran's current bilateral 
shoulder disability may be related to his service, to include 
the complaints of shoulder pain noted therein.  Furthermore, 
these records show that the earliest postservice clinical 
notation of bilateral shoulder pain of record was in 2001, 10 
years after his separation from service.  Such a lengthy time 
interval between service and the earliest postservice 
clinical documentation of a chronic shoulder disability is, 
of itself, a factor for consideration against a finding that 
the Veteran's currently diagnosed bilateral shoulder 
disability is related to his service.  See Maxson v. Gober, 
230 F.3d 1330, 1333 (Fed. Cir. 2000) (in a claim alleging 
that a disability was aggravated by service).

Both the April 2006 and August 2008 VA examiners opined, in 
essence, that they could not relate the Veteran's current 
shoulder disability to his service without resorting to 
speculation.  The April 2006 VA examiner's opinion was based 
on an inaccurate medical history and the August 2008 VA 
examiner failed to provide an explanation at all.  
Consequently, the October 2009 VA examination report and its 
November 2009 addendum opinion are the only competent 
(medical opinion) evidence in the record that specifically 
addresses whether the Veteran's current bilateral shoulder 
disabilities are related to his military service, and 
specifically to his complaints of left and right shoulder 
pain noted therein.  The examiner reviewed the Veteran's STRs 
and opined that his current bilateral shoulder disability was 
not related to his service.  In particular, he emphasized 
that the Veteran's STRs are silent for any of his currently 
diagnosed shoulder conditions.  Therefore, it was his opinion 
that the Veteran's current bilateral shoulder disability was 
more likely than not related to chronic degenerative changes 
as a result of aging, musculoskeletal deconditioning, and a 
genetic predisposition to developing these types of shoulder 
conditions.  As this opinion was by a physician's assistant 
(who would be qualified to provide it), is based on a 
complete and accurate factual background/ medical history, 
and explains the rationale for the opinion (identifying more 
likely nonservice-related etiology), it has substantial 
value.  Because there is no competent evidence to the 
contrary, the Board finds the opinion persuasive.

The Veteran's own statements relating his current bilateral 
shoulder disability to his service are not competent 
evidence, as he is a layperson, and lacks the training to 
opine regarding medical causation; nexus of a current 
disability to complaints noted in service is a medical 
question, and is not capable of resolution by lay 
observation.  See Espiritu v. Derwinski, 2 Vet. App. 492, 495 
(1992); see also Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. 
Cir. 2007).

[To the extent that the Veteran's STRs and postservice 
treatment records reflect complaints of and treatment for 
shoulder/upper extremity pain in association with neck pain, 
the Board notes that in March 2010, the Veteran was awarded 
service connection for radicular pain in his left and right 
upper extremities as secondary to his service-connected 
cervical spondylosis disability.]


ORDER

Service connection for a bilateral shoulder disability is 
denied.


____________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


